929 F. Supp. 1317 (1996)
UNITED STATES of America, Plaintiff,
v.
Bernardo A. CASAS, Defendant.
No. SACR 92-814(A)-GLT [RPC].
United States District Court, C.D. California, Southern Division.
July 3, 1996.
*1318 Tom P. Sleisinger, Asst. U.S. Atty., Los Angeles, CA, for Plaintiff.
Bernardo A. Casas, Pro Se.

ORDER DENYING MOTION FOR IMMEDIATE DEPORTATION
TAYLOR, District Judge.
While serving a 240 month drug distribution and money laundering sentence, defendant now moves for immediate deportation under 8 U.S.C. § 1252(h)(2), as amended by the Antiterrorism and Effective Death Penalty Act of 1996.
The section provides, under certain circumstances, "The Attorney General is authorized to deport an alien in accordance with applicable procedures under this Act prior to the completion of a sentence of imprisonment. ..."
Under the plain terms of section 1252(h)(2), only the Attorney General may initiate such a deportation. Neither the defendant nor the court can initiate it. The requested relief is DENIED.